          Case 1:20-cv-02314-GHW Document 14 Filed 11/23/20 Page 1 of 2
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC #:
   UNITED STATES DISTRICT COURT                                      DATE FILED: 11/23/2020
   SOUTHERN DISTRICT OF NEW YORK
   --------------------------------------------------------------X
   AHMED JAMAL GAYNOR,                                             Case No.: 20-cv-02314 (GHW)
                                            Plaintiff,
                     -against-                                       REVISED CIVIL CASE
                                                                   MANAGEMENT PLAN AND
   PORT AUTHORITY TRANS HUDSON CORP.,                                SCHEDULING ORDER

                                            Defendant.
   ----------------------------------------------------------------X

      Pursuant to Rules 16 and 26(f) of the Federal Rules of Civil Procedure, the Court hereby

adopts the following Amended Schedule:

  1. All expert discovery shall be completed no later than January 26, 2020.

  2. Defendant’s expert disclosure pursuant to Rule 26(a)(2) of the Federal Rules of Civil

      Procedure shall be completed no later than December 25, 2020.

  3. Motions for summary judgment, if any, shall be filed no later than February 25, 2021.

      Pursuant to the authority of Fed. R. Civ. P. 16(c)(2) and the Court’s Individual Rule 2(c),

      any motion for summary judgment will be deemed untimely unless a request for a pre-

      motion conference relating thereto is made in writing within one week after the close of

      discovery.

  4. The joint pretrial order shall be due 30 days from the close of discovery, or if any

      dispositive motion is filed, 21 days from the Court’s decision on such motion. The filing

      of the joint pretrial order and additional submissions shall be governed by Fed. R. Civ. P.

      26(a)(3) and the Court’s Individual Rule 5.

      The status conference scheduled for January 12, 2021 is adjourned to February 4, 2021 at

1:00 p.m. The conference will take place by telephone. The parties are directed to the Court's

Emergency Rules in Light of COVID-19, which are available on the Court’s website, for the



                                                       1
           Case 1:20-cv-02314-GHW Document 14 Filed 11/23/20 Page 2 of 2




dial-in number and other relevant instructions. The parties are specifically directed to comply

with Rule 2(C) of the Court’s Emergency Rules. A joint letter updating the Court on the

status of the case shall be filed on ECF by January 28, 2021. The letter should include the

following information in separate paragraphs:

      1) all existing deadlines, due dates, and/or cut-off dates;

      2)    a brief description of any outstanding motions;

      3) a brief description of the status of discovery and of any additional discovery that

           remains to be completed;

      4) the status of settlement discussions;

      5) the anticipated length of trial and whether the case is to be tried to a jury;

      6) whether the parties anticipate filing motions for summary judgment; and

      7) any other issue that the parties would like to address at the pretrial conference or any

           other information that the parties believe may assist the Court.


       SO ORDERED.

  Dated: November 23, 2020


                                                                 GREGORY H. WOODS
                                                                United States District Judge




                                                 2
